Citation Nr: 1424634	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  12-30 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for thrombocytopenia with leukopenia and splenectomy.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1971. 

This appeal to the Board of Veterans' Appeals (Board) is from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends, essentially, that he has thrombocytopenia with leukopenia and splenectomy that is related to service, to include as due to Agent Orange exposure while he was in Thailand.  He also stated that he was exposed to chemicals such as trichloroethylene, which was used for cleaning parts of the hydraulic systems of aircrafts.  

Consistent with his contentions, the record confirms that the Veteran served in Thailand and VA has determined that special consideration of herbicide exposure on a factual basis should be extended to veterans whose duties placed them on or near the perimeters of Thailand military bases.  VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.q. (M21-1MR).  Because he served at one of the Royal Thai Air Force Bases identified in the Manual, the Board notes that his MOS must also be considered; the service personnel records shows that his MOS was identified as "Apr Pneu Rpmn" and his DD Form 214 shows his MOS as "42152 Acft Pneudraulic Rpmn" to determine whether it place him near the perimeter or whether there is other credible evidence showing that he was exposed to Agent Orange at the perimeter of the base.

Further, the Veteran stated that he is in receipt of Social Security Administration (SSA) disability benefits for this disability.  The claims file contains a SSA inquiry print out, but the relevant records on which the SSA disability determination was based are not associated with the claims file.  Any relevant findings made by the SSA are evidence which must be considered.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  These records, if they exist, must be obtained on remand.

VA and private treatment records also indicate that the Veteran underwent a splenectomy in 2003, and was diagnosed with thrombocytopenia in October 2009.  However, he has not been afforded a VA examination with the opportunity to obtain a responsive etiological opinion, following a thorough review of the entire claims folder, as to his claim for service connection.  This should be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Prior to this examination, any outstanding records of pertinent treatment should be obtained and added to the record.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any outstanding private or VA treatment records relevant to the Veteran's claim for service connection.  After receiving necessary releases from the Veteran, if required, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, VA treatment records since February 2012 should be obtained. 

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge and/or were contemporaneously informed of his reported in-service exposure to Agent Orange, to include any evidence reflecting whether he was exposed to Agent Orange while at the perimeter of an air force base in Thailand.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

3.  Contact the SSA and attempt to obtain any records pertinent to the Veteran's award or denial of SSA disability benefits, including any decisions and/or determinations, and all supporting medical documentation utilized in rendering the decision.  If such records cannot be located, a negative response from the SSA must be included in the Veteran's claims file, and he must be notified as to the unavailability of records.

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his thrombocytopenia with leukopenia and splenectomy.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination 

Based on a review claims file and generally accepted medical principles, the examiner should provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not that the splenectomy and thrombocytopenia are etiologically related to the Veteran's period of service, including his claimed exposure to Agent Orange and other chemicals.  All findings and conclusions must be set forth in a legible report. 

5.  Then readjudicate the appeal.  In doing so, the RO must specifically consider VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.q. (M21-1MR).  If any benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

